OPINION — AG — ** TEXTBOOKS — ACQUISITIONS ** STATEMENT: 70 O.S. 16-10 [70-16-10], THE SUPERINTENDENT OF SCHOOLS OF EACH INDEPENDENT SCHOOL DISTRICT AND THE COUNTY SUPERINTENDENT OF SCHOOLS IN EACH COUNTY SHALL SUBMIT TO THE STATE BOARD OF EDUCATION A REQUISITION FOR ALL THE TEXTBOOKS ADOPTED BY THE LOCAL TEXTBOOK COMMITTEE THAT ARE NEEDED FOR THE ENSUING YEAR IN THE SCHOOL OR SCHOOLS FOR WHICH ADOPTION WERE MADE AND IMMEDIATELY, UPON RECEIPT OF SUCH REQUISITION, IT SHALL BE THE DUTY OF THE STATE BOARD OF EDUCATION TO MAKE REQUISITION TO THE PROPER DEPOSITORY FOR SUCH BOOKS. QUESTION: MAY THE STATE BOARD OF EDUCATION ISSUE A PURCHASE ORDER FOR TEXTBOOKS REQUISITIONED FOR THE ENID STATE SCHOOL WHEN SIGNED BY THE SUPERINTENDENT OF THAT INSTITUTION ? — NEGATIVE CITE: 43A O.S. 31 [43A-31], 70 O.S. 16-2 [70-16-2], 70 O.S. 16-10 [70-16-10] (RICHARD M. HUFF)